                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

CRAIG MATTHEWS                             CIVIL ACTION NO. 6:18-cv-1439

VERSUS                                     JUDGE JUNEAU

SHERITA MATTHEWS, ET AL.                   MAGISTRATE JUDGE WHITEHURST

                                        JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein and after an independent review of the record, and noting the

absence of any objections, this Court concludes that the Magistrate Judge=s report and

recommendation is correct and adopts the findings and conclusions therein as its own.

Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that the instant matter is REMANDED

to the 16th Judicial District Court for the Parish of St. Mary, Louisiana, as this Court lacks

subject matter jurisdiction over the entirety of the case.     The Court makes no finding

with respect to the defendants= Rule 12 Motion to Dismiss [Doc.8], as it is without

jurisdiction to do so.

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 24th day of April, 2019.



                                                  ______________________________
                                                  MICHAEL J. JUNEAU
                                                  UNITED STATES DISTRICT JUDGE
